            Case 1:17-cv-01124-JKB Document 51 Filed 11/26/18 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                 NORTHERN DIVISION

KURT EICHENWALD                     )
                                    )
            Plaintiff               )
                                    )
v.                                  )     CASE NO. 1:17-cv-01124-JKB
                                    )
JOHN RIVELLO                        )
                                    )
            Defendant               )
_____________________________________________________________________________

 AMENDED STIPULATION EXTENDING TIME FOR DEFENDANT AND DAVID M.
 RIVELLO TO SERVE OBJECTIONS TO RECORDS SUBPOENA, COMPLY WITH
 RECORDS SUBPOENA, AND/OR MOVE TO QUASH AND/OR FOR PROTECTIVE
     ORDER AS TO RECORDS SUBPOENA AND DEPOSITION SUBPOENA

       NOW COME Plaintiff KURT EICHENWALD (“Plaintiff”), by and through his

undersigned attorneys, Defendant JOHN RIVELLO (“Defendant”), by and through his attorneys

Bruce F. Bright and Ayres, Jenkins, Gordy & Almand, P.A., and DAVID M. RIVELLO

(“Deponent”), by and through his attorneys Bruce F. Bright and Ayres, Jenkins, Gordy &

Almand, P.A., who hereby stipulate and agree as follows:

       1.      On November 1, 2018, Plaintiff served two subpoenas on the Deponent, who is

Defendant’s father – one directing him to appear and give testimony on January 7, 2019

(“Deposition Subpoena”), and the other directing him to produce specified records on November

30, 2018 (“Records Subpoena”) (the Records Subpoena and the Deposition Subpoena may be

referred to collectively herein as “the Subpoenas”).

       2.      By stipulation previously filed and approved by the Court (ECF Doc. No. 48), the

time for serving objections to the Records Subpoena and for filing motion(s) for protective order




                                                1
             Case 1:17-cv-01124-JKB Document 51 Filed 11/26/18 Page 2 of 3



and/or to quash as to both Subpoenas (under Rule 26 and/or Rule 45) was extended to November

26, 2018; and the return date for the Records Subpoena was extended to December 10, 2018.

        3.      Since mid-October 2018, Deponent’s wife (Defendant’s mother) has been dealing

with serious health issues that have required surgical procedures and hospitalizations (most

recently, at Johns Hopkins University Hospital, in Baltimore) (she underwent a second surgical

procedure last week). This has adversely affected the Deponent’s availability to deal with the

Subpoenas and confer fully with his legal counsel regarding the same.

        4.      On that basis, Plaintiff’s counsel has agreed to a further extension of deadlines

related to the Subpoenas.

        5.      The Parties stipulate and agree as follows:

                a)     Deponent shall serve objections to the Records Subpoena on or before

November 27, 2018;

                b)     Deponent’s counsel shall provide a privilege log by December 13, 2018,

as to documents being withheld on privilege and/or attorney work product grounds;

                c)     The deadline for Deponent and/or Defendant to file motion(s) for

protective order and/or to quash as to both Subpoenas (under Rule 26 and/or Rule 45), and the

return date for the Records Subpoena, shall be extended to December 24, 2018.

        6.      This is an agreement/stipulation only as to the time for serving objections and/or

filing motion(s) to quash or for protective order, and Plaintiff, Defendant, and Deponent

otherwise reserve all rights, claims, and arguments as to the subject Subpoenas and responding to

same.




                                                  2
            Case 1:17-cv-01124-JKB Document 51 Filed 11/26/18 Page 3 of 3



       7.      The extension of time is for the purpose of counsel meeting and conferring in

regard to the Subpoenas, in the hope that an agreement can be reached to avoid motions related

to the Subpoenas.


_____/s/ Steven Lieberman__________                 _______/s/ Bruce F. Bright____________
Steven Lieberman (#16273)                           Bruce F. Bright (#27236)
(signed with permission by Bruce F. Bright)         AYRES, JENKINS, GORDY & ALMAND,
Jennifer B. Maisel                                  P.A.
ROTHWELL, FIGG, ERNST & MANBECK,                    6200 Coastal Hwy.
P.C.                                                Suite 200
607 14th Street, N.W., Suite 800                    Ocean City, MD 21842
Washington, DC 20005                                Tel: (410) 723-1400
Tel: (202) 783-6040                                 Fax: (410) 723-1861
Fax: (202) 783-6031                                 E-mail: bbright@ajgalaw.com
E-mail: slieberman@rfem.com                         Attorneys for Defendant and Deponent
E-mail: jmaisel@rfem.com
Attorneys for Plaintiff



                                     SO ORDERED this ____ day of ____________, 2018.


                                                    _______________________________
                                                    United States District Court Judge




                                               3
